Case 1:19-cv-01568-JRS-TAB Document 37 Filed 04/27/20 Page 1 of 1 PageID #: 516




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  INDIANA FARM BUREAU INSURANCE                       )
  as Subrogee of Kenneth Beckley and Peggy            )
  Beckley,                                            )
                                                      )
        Plaintiff,                                    ) Case No. 1:19-cv-1568-JRS-TAB
                                                      )
  vs.                                                 )       Based upon this statement, the
                                                      )       Court  finds that subject matter
  AMAZON.COM, INC.,                                   )       jurisdiction as been properly
  GUANGDONG FEILUN TECHNOLOGY                         )       established.
  INDUSTRIAL CO., LTD.,                               )
  SOWOFA US STORE F/K/A SOWOFA                        )       Tim A. Baker
  ClUB,                                               )       U.S. Magistrate Judge
                                                              April 27, 2020
        Defendants.

                      SUPPLEMENTAL JURISDICTIONAL STATEMENT

        Comes now, Plaintiff Indiana Farm Bureau Insurance, as Subrogee of Kenneth Beckley

 and Peggy Beckley, by counsel, and pursuant to the Court’s instructions at the Case Management

 Conference on April 15, 2020, for its Supplemental Jurisdictional Statement, states as follows:

    1. Plaintiff, Indiana Farm Bureau Insurance, is an Indiana “Domestic Insurance

        Corporation” duly authorized to issue insurance policies in the State of Indiana,

        domiciled in the State of Indiana, with its principal place of business in Indianapolis,

        Indiana, and state of incorporation in Indiana. Thus, Plaintiff Indiana Farm Bureau

        Insurance is a citizen of the State of Indiana.

    2. Kenneth Beckley and Peggy Beckley are individuals who, at all times relevant, resided in

        and were domiciled in Carmel, Indiana. Thus, Kenneth Beckley and Peggy Beckley are

        citizens of the State of Indiana.




                                                  1
